     Case 5:19-cv-00037-H Document 62 Filed 06/04/20         Page 1 of 6 PageID 279



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                LUBBOCKDTVISION

ELIZABETH HERNANDEZ,
     Plaintiff,



UNUM GROUP,
        Defendant,                                        No. 5:19-CV-037-H



SARAHERNANDEZAND JOSE
HERNANDEZ,
        Third-Party Defendants.

                       o          ANDMEM ORANDUM OPIMON
        Before the court are two motions-each from saraHaaland f /k/ a sara Hemandez,

and each directed against the two remaining parties, Elizabeth Hemandez and Jose

Hemandez. one is a motion for summary iudgment, and the other is a motion for default

judgment. Dkt. Nos. 53,57. Elizabeth and Jose have submitted    a response   to Sara,s

motions. Dkt. No. 59. For the reasons below, the Court finds that Sara,s motion for

summary judgment should be granted and her motion for default judgment denied as moot.

l.      Factual and Procedural Backgrounil

        This case concems the distribution of life insurance proceeds. Xavier Hemandez

worked in the oil fields of West Texas for C&J Energy Services, Inc. Dkt. No. 51 at 2;
                                                                                   fl

Dkt. No. 54 at 10. C&J Energy obtained a group policy from Unum Life Insurance

Company of North America through which Xavier received basic life and accidental death

and dismemberment (AD&D) insurance as a benefit ofhis employment. Dkt. No.51             atfl2
    Case 5:19-cv-00037-H Document 62 Filed 06/04/20                  Page 2 of 6 PageID 280



 on May 24,2078,xavier died in a car accident while on his way home. Dkt. No. sr
                                                                                 at1l4;
 Dkt. No. 54 at 11. He was 25 years old.

          From August 2015 until May 201g, Xavier was married to sara Hemandez.
                                                                                In
 January 2018, Xavier designated sara as the beneficiary ofhis life insurance policy.
                                                                                      Dkt.
No. 51 at fl 3. weeks before Xavier's death, he and Sara divorced. Dkt. No.
                                                                            54 at          12_17   .


The divorce desee indicates that both sara and Xavier were present at the proceeding
                                                                                     and
does not mention Xavier's life insurance p olicy.     Id.   sara represents that, at the time ofthe

divorce, she was unavr'are that she was the beneficiary under Xavier,s poliry and
                                                                                  onry
became aware once C&J Energy advised her ofher status.            Id. atrr. she maintains that she
did not waive her rights as   a   beneficiary under the policy in the divorce decree or elsewhere.

Id.

         once Sara leamed that she was the beneficiary under Xavier's policy, she submitted

a   written claim to unum Life, which was received on June 29,201g. Dkt. No. 51 at
                                                                                   1          7.

Around that time, Elizabeth and Jose Hemandez-Xavier,s parents-advised Unum Life

through   the   then-attorney that they would also be claiming the life insurance proceeds.        Id
Elizabeth and Jose based thei claim on Texas Family Code 9.301, which revokes
                                                        $                     spousal

designations in life insurance policies following a divorce. Dkt. No. 1-l at      g. The proceeds
at issue include $100,000 in basic life insurance, $100,000 in AD&D insurance, a
                                                                                 $10,000

airbag benefit, and a $5,000 seatbelt benefit.    Dk. No. 51 at fif   _5.




                                                  2
    Case 5:19-cv-00037-H Document 62 Filed 06/04/20                     Page 3 of 6 PageID 281



          Elizabeth sued Unum Life in Texas state court, claiming that Sara could not receive

the proceeds because she had divorced Xavier before he died.l Dkt. No. 1-1 at g. Unum

Life then removed the         case   to this Court, interpleaded El izabeth, Jose, and Sara, and

deposited the insurance proceeds with the           court. Dkt. Nos. l, 19. unum Life     has since

been dismissed from this case, leaving only Elizabeth, Jose, and Sara. Dkt. No. 52. For her

part, sara filed claims against Elizabeth and Jose, seeking a declaration that she alone is

entitled to the life insurance proceedings. Dkt. No. 28 at 5-6. sara now requests that the

Court grant her motion for summary judgment and issue a declaration that she is entitled to

receive the interpleaded funds. Dkt. No. 55 at 20.

2.        Legal Standard

          Summary judgment is appropdate when "the movant shows that there is no genuine

dispute as to any material fact arld the movant is entitled to judgment as a matter of law.,,

Fed. R. Civ. P. 56(a). Movants must cite to particular parts of the record to show the

absence    ofa genuine dispute or explain why the cited materials do not create         a genuine

dispute. Fed. R. Civ. P. 56(c). The Court must consider materials cited by the parties but

may also consider other materials in the record. Fed. R. Civ. P. 56(c).

          In evaluating   a   motion under Rule 56, the Court must determine whether, after

considering the evidence in the light most favorable to the nonmoving party, a rational jury

couldfindinfavorofthatparty. Scottv.Hatis,550U.S.372,380(2007)(citngMatsushita

Elec.   IndustialCo.y. ZenithRadioCorp.,475 U.S.574,586-87 (1986). "The mere existence



r
  Elizabeth and Jose have been inconsistent participants in this litigation. When this case was first
removed, they were represented by counsel. However, their attomey withdrew on Apr1122,2019.
Dkt. No. 15. Since then, Elizabeth and Jose have represented themselves pro se, and their
appearances have been limited to handwritten letters addressed to the Court.


                                                       3
   Case 5:19-cv-00037-H Document 62 Filed 06/04/20                     Page 4 of 6 PageID 282



 of nme alTeged factual dispute between the parties will not defeat an otherwise proper\

supported motion for summary iudgment; the requirement is that there be no genuine tsste

of mateial fac,t." Anderson t. Libeny Lobby, Inc., 477 U .5. 242, 2474g (19g6) (emphasis in

original).

3.      Analysis

        The Employee Retirement Income Security Act of 1974 @RISA) regurates the

administration of employee welfare plans. A "welfare plan" is defined as a ,,plan . . .

maintained by an employer . . . to the extent that such plan . . . is maintained for the

purpose of providing for its participants or their beneficiaries, through the purchase         of
inswance orotherwise... benefits in the event of          ...   death." 29 u.s.c.    $ 1002(1). Benefit

plans must be established and maintained pursuant to a written instrument. 29 U.S.C.

$ 1102(a)(1). This instrument must "speciry the basis on which payments are made to and

from the plan," and administrators must manage benefits plans "in accordance with the

documents andinstruments govemingthe plat.,, 29 U.S.C.0$ ll}2@)@);1l0a(aXl)(D).

Therefore, if a plan's goveming documents      d      ect an administrator to pay benefits to a

participant's designated beneficiary, they must do so.          see Kennedy   t. plan Adm'rfor Dupont

Sav. and Inv.   Plan, 555 U.S. 285, 304 (2009).

       Here, no party contests that the C&J Energy,s group poliry, through which Xavier

obtained his life and AD&D insurance, constitutes a "welfare plan" within ERISA,s scope.

Further, there is no dispute that Xavier desigrrated Sara as the beneficiary under the policy.

Instead, Elizabeth and Jose argue that Sara's designation should be invalidated based on

Texas Family Code $ 9.301, which provides in relevant part:


       (a)   Ifa  decree of divorce or annulment is rendered after an insured has designated
             the insured's spouse as a beneficiary under a life insurance policy in force at the

                                                  4
    Case 5:19-cv-00037-H Document 62 Filed 06/04/20                 Page 5 of 6 PageID 283



            time of rendition, a provision in the policy in favor of the insured's former
                                                                                          spouse
            is not effective unless:
                1. the decree designates the insured,s former spouse as the beneficiary;
                2. the insured redesignates the former spouse is the beneficiary after
                    rendition of the decree; or
                3. the former spouse is designated to receive the proceeds in trust for, on
                    behalfof, or for the benefit ofa child or a dependent ofeither former
                     spouse.

         Despite Texas Family Code g 9.301, ERISA's starutory text and binding precedent

preclude its operation here. ERISA preempts "any and all state laws insofar
                                                                            as they . .            .


relate to any employee benefit plan." 29      u.s.c.   $ 1144. In a case similar to this one, the

Fifth Circuit held that this provision meant that ERISA preempted rexas Family Code

$   9.301. Manning   v. Hayes, 212   F.3d 866, 870 (5th cn. 2000). rn Manning, an emproyee

designated his then-wife as the beneficiary ofa life insurance policy that was covered
                                                                                       by
ERISA. Id. at869. The employee divorced his wife and, shortly afterwards, died. Id. -rhe

employee's ex-wife claimed his benefits under the policy, and the employee,s estate

challenged her claim based on Texas Family Code g 9.301.          Id.   rJltimately, the Fifth Circuit

determined that ERISA preempted rexas Family Code 9.301 and, therefore, could not
                                                 $

form the basis of a challenge to the ex-wife's claim. Id. at g70;    see also Egelhof v.   Ercthof ex
rel. Breiner,532   U.S. 141,14647 (2001) (citing to Manning favorably when holding that a

similar washington state statute was preempted by ERISA). Because ERISA preempts

Texas Family Code      !   9.301, the court must reject Elizabeth and Jose's argument.

3.      Conclusion

        Because Xavier designated Sara as the beneficiary under his life insurance policy, the

Court concludes that sara is entitled to the proceeds. Further, no evidence in the record

suggests that either Elizabeth or Jose have a right to the   life insurance proceeds at issue.

Thus, the Court directs the Clerk of Court to release to sara Haaland the funds deposited by


                                                  5
  Case 5:19-cv-00037-H Document 62 Filed 06/04/20            Page 6 of 6 PageID 284



unum Life on May 9, 2019, as well   as any interest that has accrued on the account between

then and now.

      Soorderedon lune    4   ,zozo.




                                                         WESLEYHENDRIX
                                                           STATES DISTRICT JUDGE




                                             6
